DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on February 10, 2022 for application 16/987,923.  Claims 1-5, 7-13, and 15-17 were amended, and claims 1-17 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on February 10, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 6 of the Remarks that concerns the § 101 rejection of claims 1-8 and 17, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and the § 101 rejection is withdrawn.
Regarding the Applicant’s response at pages 6-10 of the Remarks that concerns the § 103 rejection of independent claims 1, 9, and 17, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the independent claims 1, 9, and 17 because the arguments do not apply to one of the references currently used in the rejection of the aforementioned claims as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 1, 9, and 17, and thus the dependent claims 2-8 and 10-16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Each of the independent claims recites “output, through the input/output interface, restriction information indicating a cryptography strength required for user refers to a cryptography strength required for the user authentication information to be registered in the electronic device 100 as the user cryptography information.” (emphasis added).  The issue of new matter arises because the context of the claims, which relies upon “indicating,” is different than “refers” as provided in the specification, with the difference between “refers” and “indicating” comprising new matter.  
For example, claim 1 encompasses the scenario of a website that provides feedback on the strength of a password being entered based upon the use of characters, especially special characters.  In other words, the restriction information of claim 1, which relates to “a cryptography strength” involving special characters, is “output” in the form of the message that “indicat[es]” the strength of the password being entered.  This scenario involving “indicating” is not captured by the statement, “The user authentication information restriction refers to a cryptography strength required for the user authentication information to be registered in the electronic device 100 as the user cryptography information,” (emphasis added), as the use of “refers” does not relate to the “output[ting],” and thus “indicating,” of information, including “restriction information.”
This § 112(a) rejection may be overcome by amending the independent claims to state, “…restriction information that refers to a cryptography strength required for user authentication….”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0071060, “Lin”) in view of Gorke et al. (SMAUG: Secure Mobile Authentication Using Gestures, see attached NPL document, “Gorke”).
Regarding Claim 1
Lin discloses
An electronic device (abstract) comprising: 
an input/output interface (Fig. 1, ¶¶ [0011]-[0013], “touch screen 14”); and 
one or more processors (Fig. 1, ¶¶ [0011]-[0013], “processor 13”) configured to: 
output, through the input/output interface,…1 (¶ [0016], “The login module 101 is operable to receive a login symbol input by the user via the touch screen 14 [that has output the restriction information as disclosed by Gorke to enable the user authentication via the “curves” as “symbolic password”]. Similarly, the login symbol may , 
to be registered in the electronic device (Figs. 3 & 5, ¶¶ [0013]-[0016], “The register module 100 is further operable to determine the symbolic password according to the original symbol, and store [that is thereby registered in the electronic device] the symbolic password [that acts as restriction information as disclosed by Gorke] into the storage system 12.”),  
2 …, and 
3 ….
Lin doesn’t disclose
1 … restriction information indicating a cryptography strength required for user authentication information …
2 determine user input characteristics based on user authentication information input based on the user authentication information restriction,
3 output, through the input/output interface, the user authentication information restriction updated based on the determined user input characteristics.
Gorke, however, discloses
	1 … restriction information (Fig. 3, p. 34, e.g., the tree serves as restriction information that is output on the input/output interface) indicating a cryptography strength required for user authentication information … (p. 35, “For these attacks, we selected representative gestures. Letter I as the most simple one consisting of one indicate a cryptography strength required for user authentication information, where the letter I has the least cryptographic strength and a multi-touch gesture would have greater cryptographic strength)
	2 determine user input characteristics based on user authentication information input based on the user authentication information restriction (p. 8-11, “First, in the data processing stage, the user inputs her gesture G [such as based on the tree of Fig. 3] overall PE times, yielding the data sets [as input characteristics] (M, T(0), G(0), A(0))r for each round r = 1, . . . , PE. Then, each data set gets processed and features of the data, such as coordinates and other properties, are extracted for each round r,” and p. 8, “The data belongs to a certain gesture G, we will employ G to refer to an arbitrary gesture. The meta data set contains general information and will be denoted by M. The sensor data set comprises three types of measurements: touch data T(0) [as at least one form of input characteristics], accelerometer data A(0), and gyroscope data G(0).”),
3 output, through the input/output interface (of Lin Fig. 1, ¶¶ [0011]-[0013]), the user authentication information restriction updated based on the determined user input characteristics (p.9, “Finally, the templates for this gesture are generated and stored in a template database, containing all relevant information for each gesture,” i.e., the “template” represents the updated form of user authentication information restriction that was collected during the “enrollment phase” and is based on the determined user input characteristics from which the template is created).

Regarding Claim 2
Lin in view of Gorke (“Lin-Gorke”) discloses the electronic device of claim 1, and Lin further discloses
wherein the one or more processors (Fig. 1, ¶¶ [0011]-[0013]) are further configured to perform user authentication (¶ [0016], “If the login symbol matches the symbolic password [to thereby authenticat[e] the user], the login module 101 may allow the user to access the electronic device 10.”), based on the user authentication information (Figs. 3 & 5, ¶ [0016], i.e., the traced circle) and the user input characteristics (Figs. 3 & 5, ¶ [0016], i.e., the 1s (or bits) of the “matrix” that similarly correspond to the letter A as shown in Fig. 3 of Gorke).
Regarding Claim 3
Lin-Gorke discloses the electronic device of claim 1, and Lin further discloses
wherein the one or more processors (Fig. 1, ¶¶ [0011]-[0013]) are further configured to…1 
Gorke further discloses
1 …output a guide related to the user authentication information restriction (Fig. 3, p. 34, i.e., the background image, where the tree serves as a guide to aid the user in satisfying the requirements of the user authentication information restriction), through the input/output interface based on user history information related to the user authentication information restriction (p. 36-37, “Remarkably, the participants who have previously performed another test got authenticated in 95% of all login attempts using a background image, and 90% without background image after a maximum of three login attempts,” i.e., after the “enrollment phase” (p. 8-11), the “background image” can be supplied to the user to increase the odds of successfully being authenticated, where the background image employed is based on user history information that was collected during the “enrollment phase” and is related to the user authentication information restriction based upon the tree of Fig. 3).
Regarding the combination of Lin and Gorke, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.
Regarding Claim 4
Lin-Gorke discloses the electronic device of claim 1, and Lin further discloses 
wherein the outputting of the user authentication information restriction (Gorke Fig. 3, p. 34, p. 8-11) through the input/output interface (Fig. 1, ¶¶ [0011]-[0013]) comprises outputting at least one no-touch zone (Figs. 3 & 5, ¶¶ [0013]-[0016], i.e., the 0s of the “matrix” comprise no-touch zone[s] because the user will not be authenticated if the user touches these zones).

Regarding Claim 5
Lin-Gorke discloses the electronic device of claim 1, and Lin further discloses 
further comprising: 
1…, 
wherein the user input characteristics comprise at least one of (noting only one limitation need be met)
2 …, 
difference information -37-0502-0643 (WU-201904-003-1-US0, SH-60316-US-DMC) between the input user authentication information and the user authentication information restriction, or 
the status or ambient environment information of the electronic device maintained by a user while the user authentication information is being input.  
Gorke further discloses
	1 a sensor (p. 8, “The sensor data set comprises three types of measurements: touch data T(0), accelerometer data A(0), and gyroscope data G(0).””) configured to obtain status or ambient environment information of the electronic device (p. 8, “Each set is represented by a matrix over real values where a row represents one data event during the measurements [to obtain … information,] and each column represents one property of the data,” i.e., the touch, accelerometer, and gyroscope data comprise status or ambient environment information),
	2 processing unit information of the user authentication information (p. 9, “First, in the data processing stage, the user inputs her gesture G [to create user authentication information] overall PE times, yielding the data sets (M, T(0), G(0), A(0))r for each round r = 1, . . . , PE,” i.e., each round is a unit information that is process[ed])
	Regarding the combination of Lin and Gorke, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.
Regarding Claim 6
Lin-Gorke discloses the electronic device of claim 5, and Gorke further discloses 
wherein the determining of the user input characteristics (p. 8-11) comprises determining the user input characteristics (p.9) through comparison with user history information related to the user input characteristics to the electronic device (p. 8-11, i.e., the collection of data creates user history information, and p.14, i.e., this user history information comprises “touch data” and “motion data,” which is related to the user input characteristics and associated to the electronic device). 
Regarding the combination of Lin and Gorke, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.
Regarding Claim 7
Lin-Gorke discloses the electronic device of claim 1, and Gorke further discloses 
wherein the user authentication information restriction (Fig. 3, p. 34, p. 8-11) comprises a plurality of restrictions (p. 8, “The sensor data set comprises three types of measurements: touch data T(0), accelerometer data A(0), and gyroscope data G(0).”” i.e., plurality of restrictions; and Table 4, p. 35, i.e., “multi-touch” involves a plurality of restrictions), and 
wherein the user authentication information restriction updated based on the determined user input characteristics (p. 9, i.e., updating information to create the “template” during the enrollment phase) comprises at least one restriction updated from among the plurality of restrictions (p. 8-11, i.e., each, and thus at least one, of the forms of data collected as information restrictions are used in the updating to create the “template”).
Regarding the combination of Lin and Gorke, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7.
Regarding Claim 8
Lin-Gorke discloses the electronic device of claim 4, and Lin further discloses 
1 …comprises the at least one no-touch zone (Figs. 3 & 5, ¶¶ [0013]-[0016], i.e., the 0s of the “matrix” comprise no-touch zone[s] because the user will not be authenticated if the user touches these zones),
Gorke further discloses
1 wherein the user authentication information restriction updated based on the determined user input characteristics… (p. 8-11)
2 a location of which is changed and updated based on the determined user input characteristics (p. 8-11, i.e., during the “enrollment phase” during which the user enters a gesture multiple times for each round conducted, the no-touch zones defined by each .
Regarding the combination of Lin and Gorke, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 8.
Regarding Independent Claims 9 and 17
With respect to independent claims 9 and 17, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 9 and 17. Therefore, claims 9 and 17 are rejected, for similar reasons, under the grounds set forth for claim 1. 
Regarding Dependent Claims 10-16
With respect to dependent claims 10-16, a corresponding reasoning as given earlier for dependent claims 2-8 applies, mutatis mutandis, to the subject matter of claims 10-16. Therefore, claims 10-16 are rejected, for similar reasons, under the grounds set forth for claims 2-8.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491